Citation Nr: 1447233	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-47 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE


Entitlement to an effective date prior to August 12, 2003, for the award of service connection for onychomycosis of the nails of both feet.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to July 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for jungle rot (fungus infection) of both feet.  The Veteran was notified of this decision that same month, but did not file a timely substantive appeal.

2.  In October 1998, the Veteran filed a formal claim to reopen the issue of entitlement to service connection for jungle rot (fungus infection) of both feet.  

3.  By a November 1999 rating decision, the RO reopened and denied the issue of entitlement to service connection for jungle rot (fungus infection) of both feet.

4.  In January 2000, additional evidence was received in support of the Veteran's claim.  In an April 2000 rating decision, the RO denied entitlement to service connection for jungle rot (fungus infection) of both feet.  The Veteran was notified of this decision that same month, but did not file a timely substantive appeal.

5.  On August 12, 2003, the Veteran filed a formal claim to reopen the issue of entitlement to service connection for jungle rot (fungus infection) of both feet.  

6.  In an August 2009 rating decision, the RO granted entitlement to service connection for onychomycosis of the nails of both feet, effective August 12, 2003.

7.  Following the April 2000 rating decision, the first formal or informal claim to reopen the issue of entitlement to service connection for onychomycosis of the nails of both feet was received on August 12, 2003.


CONCLUSION OF LAW
 
The criteria for an effective date prior to August 12, 2003, for the award of service connection for onychomycosis of the nails of both feet have not been met.  38 U.S.C.A. §§ 7105, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, August 2006 and September 2013 letters to the Veteran informed him that an effective date for the award of benefits would be assigned if service connection was granted, and the letter discussed the factors considered in establishing the effective date.  Therefore, no further notice as to this claim is needed.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the outcome of this earlier effective date claim rests with evidence that is already in the claims folder.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Thus, no reasonable possibility exists additional assistance would aid in substantiating the Veteran's claim herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

II. Legal Criteria

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r); see Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").  Unless specifically provided, the effective date will be assigned based on the facts as found.  38 C.F.R. § 3.400(a). 

Any claim for a benefit that is received after final disallowance of an earlier claim will be considered a reopened claim if accompanied by new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2014).  

III. Factual Background and Analysis

The Veteran is seeking an effective date prior to August 12, 2003, for the award of service connection for onychomycosis of the nails of both feet.  He contends that the award of service connection for this condition, and the associated 10 percent rating assigned, should be effective the day after his discharge from military service in July 1945.  Alternatively, he claims that the award of service connection should the date of his original claim for service connection, on September 3, 1993.

In a March 1994 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for jungle rot (fungus infection) of both feet.  Although notified of this decision that same month, the Veteran did not file a timely substantive appeal, and the March 1993 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

In October 1998, the Veteran filed a formal claim to reopen the issue of entitlement to service connection for jungle rot (fungus infection) of both feet.  By a November 1999 rating decision, the RO reopened and denied the issue of entitlement to service connection for jungle rot (fungus infection) of both feet.  Thereafter, in January 2000, additional evidence was received in support of the Veteran's claim.  In an April 2000 rating decision, the RO denied entitlement to service connection for jungle rot (fungus infection) of both feet.  Although notified of this decision that same month, the Veteran did not file a timely substantive appeal, and the April 2000 rating decision is final.  Id. 

On August 12, 2003, the Veteran filed a formal claim to reopen the issue of entitlement to service connection for jungle rot (fungus infection) of both feet.  In an August 2009 rating decision, the RO granted entitlement to service connection for jungle rot (fungus infection) of both feet, and recharacterized the disorder as onychomycosis of the nails of both feet, effective August 12, 2003.

After thorough consideration of the evidence of record, the Board concludes that an effective date prior to August 12, 2003, is not warranted for the grant of service connection for onychomycosis of the nails of both feet.  38 C.F.R. § 3.400(r).  The date of receipt of the claim to reopen is August 12, 2003, and no earlier claim, formal or informal, is shown.  Thus, an effective date prior to August 12, 2003 is not warranted.

In reaching this determination, the Board has given full consideration to the Veteran's contentions.  Although the Veteran contends that the effective date should be effective the day after his discharge from military service in July 1945, the claim for entitlement to this benefit was not received one year after his service discharge.  

Moreover, although additional evidence was received subsequent to the November 1999 rating decision, the following April 2000 rating decision considered that evidence and denied entitlement to service connection for jungle rot (fungus infection) of both feet.  The Veteran did not file a timely substantive appeal, and the April 2000 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b) (2014).

The effective date of a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  As there is no evidence of a claim to reopen the issue of entitlement to service connection for onychomycosis of the nails of both feet after the final April 2000 rating decision prior to August 12, 2003, there is no legal basis upon which to assign an effective date prior that date.  



ORDER

An effective date prior to August 12, 2003, for the award of service connection for onychomycosis of the nails of both feet is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


